DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on July 8, 2022.  Currently, claims 21-31 and 33-41 remain in the examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. 	Claims 21, 27-31, 33, 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-13, and 15-17 of U.S. Patent No. 11,030,614 B2 to Pham et al. (hereinafter “614 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following claims comparison and analysis.  
	The limitation of amended claim 21 of the instant application is fully disclosed in claims 1, 6, and 10 of 614 patent.  
The limitation of claim 27 of the instant application is fully disclosed in claim 1 of 614 patent.  
The limitation of claim 28 of the instant application is fully disclosed in claim 2 of 614 patent.  
The limitation of claim 29 of the instant application is fully disclosed in claim 3 of 614 patent.  
The limitation of claim 30 of the instant application is fully disclosed in claim 4 of 614 patent.  
The limitation of claim 31 of the instant application is fully disclosed in claim 5 of 614 patent.  
The limitation of claim 33 of the instant application is fully disclosed in claim 15 of 614 patent.  
The limitation of claim 37 of the instant application is fully disclosed in claims 1 and 6 of 614 patent.  
The limitation of claim 38 of the instant application is fully disclosed in claim 11 of 614 patent.  
The limitation of claim 39 of the instant application is fully disclosed in claim 12 of 614 patent.  
The limitation of claim 40 of the instant application is fully disclosed in claim 13 of 614 patent.  
The limitation of claim 41 of the instant application is fully disclosed in claim 10 of 614 patent.  

Allowable Subject Matter
4.	Claims 34-36 are allowed.  
5.	Claims 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a method of replacing a component of a modular payment card (claim 34), and directed at a modular payment card comprising all the limitations recited in claims 22-26.  These limitations are neither disclosed nor suggested by the cited references, and therefore allowable.   

Response to Arguments
7.	Applicant’s amendment filed on July 8, 2022 have been carefully reviewed and considered.  As discussed above, there is no art-related rejection.  Some amended claims are, however, still rejected under double-patenting rejection.  Since the double-patenting rejection is the only outstanding rejection remaining, this Office Action is made final.  Applicant may file terminal disclaimer or incorporate allowable subject matter into the independent claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        					
September 9, 2022